DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In line 5 of claim 1, the phrase “according a second clock signal” has been changed to --according to a second clock signal--.

Allowable Subject Matter
Claims 1-2, 4-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-6, and 21-22 are allowed because the closest prior art of record fails to disclose a multi-chip system, comprising a second chip configured to generate a second symbol clock signal and a system clock signal according to a second clock signal from a second oscillator, start counting at least one pulse of the system clock signal according to one of the first symbol clock signal and the second symbol clock signal, and stop counting the at least one pulse according to another one of the first symbol clock signal and the second symbol clock signal to generate an error signal, and synchronize the first symbol clock signal and the second symbol clock signal according to the error signal in combination with the rest of the limitations of the base claim.  Claims 7-13 are allowed because the closest prior art of record fails to disclose a chip, comprising: a sampling clock generator circuit configured to generate a sampling clock signal according to a second clock signal from a second oscillator and the error signal; and a symbol clock generator circuit configured to generate the second symbol clock signal that is synchronized with the first symbol clock signal according to the sampling clock signal in combination with the rest of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849